                                          Certificate Number: 05781-CAN-DE-034546386
                                          Bankruptcy Case Number: 20-40780


                                                         05781-CAN-DE-034546386




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on June 10, 2020, at 7:35 o'clock AM PDT, Marco Gutierrez
completed a course on personal financial management given by internet by Sage
Personal Finance, a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Northern
District of California.




Date:   June 10, 2020                     By:      /s/Allison M Geving


                                          Name: Allison M Geving


                                          Title:   President




Case: 20-40780    Doc# 31   Filed: 06/10/20   Entered: 06/10/20 12:19:12          Page 1 of 1
